        Case 18-26541       Doc 8      Filed 10/05/18    Entered 10/05/18 09:38:15    Desc     Page 1
                                                        of 3




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                               UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
 IN RE:                                                  CASE NO: 18-26541
 TRAVIS AUGUSTINE MARTIN
                                                         Chapter 13

                          Debtor                         Judge JOEL T. MARKER


                                    TRUSTEE'S MOTION TO DISMISS


         The Standing Chapter 13 Trustee for the District of Utah, hereby moves the Court under 11 U.S.C. §
  1307(c) and Local Rule 1007-1(a)(2) and 2083-1(g) for an order dismissing this case due to the Debtor’s
  failure to timely comply with the provision of the Bankruptcy Code, the Federal Rules of Bankruptcy
  Procedure, and/or the Local Rules.

         1. The Debtor filed a Chapter 13 petition on September 02, 2018, and the 341 Meeting is scheduled
  for October 12, 2018.

         2. The following required document(s) were not filed with the bankruptcy court within 14 days of
  the petition date, as required by Bankruptcy Rule 1007 and/or 3015(b):

              A Chapter 13 Plan using the required Model Plan Official Form 113. See Local Rule 2083-
1(a).

              A completed Official Bankruptcy Form 122C-1 and/or Form 122C-2 (“Statement of Current
              Monthly Income”) (see § 521(a)(1)(B)(v); Bankr. Rule 1007(b)(6); and Bankr. Rule 1007(c)).
     Case 18-26541        Doc 8    Filed 10/05/18      Entered 10/05/18 09:38:15        Desc      Page 2
                                                      of 3




             The Statement of Financial Affairs and/or Bankruptcy Schedules A - J (see § 1321; 521(a)(1)
             (B)(i)-(iii); and Bankr. Rule 1007(b)(1)(A)-(D)).

             The debtor(s) did not provide the Chapter 13 trustee with payment advices or other evidence of
             payment received within 60 days before the petition date as required by 11 U.S.C. § 521(a)(1)
             (B)(iv); Bankr. Rule 1007(b)(1)(E); and Standing Order 12-002. The Debtor(s) should timely
             file such payment advices or provide evidence that they did not receive payment advices for the
             relevant date. If this issue is not resolved “within 45 days after the date of the filing of the
             petition, the case shall be automatically dismissed effective on the 46th day after the date of the
             filing of the petition.” See 11 U.S.C. § 521(i)(1), Bankr. Rule 1007(b)-(c).
       3. Because the required bankruptcy papers were not timely filed, the Trustee will be unable to
adequately review this case before the 341 Meeting so that a complete and meaningful examination of the
debtor can be conducted. However, the debtor must appear and the Trustee will call and preside at the
§341 meeting to permit creditors to question the debtor, but the Trustee will not question the debtor and the
§341 meeting will be continued until after a hearing on the motion to dismiss has been held unless prior to
the §341 meeting the debtor resolves the above-noted deficiencies which gave rise to the motion to dismiss
and the court enters an order directing the Trustee to conduct and question the debtor at the scheduled §341
meeting (See Local Rule 2083-1(g)).
       4. The debtor must still make the first Chapter 13 plan payment to the Trustee on or before the first
scheduled 341 Meeting (see Local Rule 2083-1(c)). Failure to appear at the scheduled 341 meeting will
result in an additional motion to dismiss to be filed (See Local Rule 2083-1(f)).


       5. Pursuant to Local Rule 2083-1(g), you must file an objection to this with the bankruptcy court
within 21days after service of the motion, or the bankruptcy court clerk must enter an order dismissing the
case. Unless otherwise directed by the court, this motion will be heard at the confirmation hearing scheduled
for November 20, 2018.
       WHEREFORE, the Trustee moves this Court for the entry of an order dismissing this case under 11
U.S.C. § 1307(c).
DATED: 10/05/2018
                                                                     LAJ /S/
                                                                     LON A. JENKINS
                                                                     CHAPTER 13 TRUSTEE


Trustee's Motion to Dismiss
Case No. 18-26541
Page Number 2
     Case 18-26541         Doc 8     Filed 10/05/18      Entered 10/05/18 09:38:15          Desc      Page 3
                                                        of 3




                                         CERTIFICATE OF MAILING

    The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss was
served upon all persons entitled to receive notice in this case via ECF notification or by U.S. Mail to the
following parties on October 05, 2018:


TRAVIS AUGUSTINE MARTIN, 6678 S ALFRED WAY, SALT LAKE CITY, UT 84123
DAVID L. FISHER, 2825 EAST COTTONWOOD PARKWAY, SUITE 500, COTTONWOOD HEIGHTS, UT
84121


                                                       /s/ Rachel Rees




Trustee's Motion to Dismiss
Case No. 18-26541
Page Number 3
